

Exhibit 10.2
xpo_logo2018.jpg [xpo_logo2018.jpg]






April 23rd, 2018
Sarah Glickman
[XXXXXXXX]


Dear Sarah,


All indications point to an excellent match between your skills, values and
interests and the needs and opportunities at XPO Logistics. We are pleased to
offer you the position of Senior Vice President, Corporate Finance in our
Greenwich, CT office starting on 06/01/2018. In this role, you will report to
John Hardig, Chief Financial Officer.


The following terms and conditions apply to this offer of employment.


1. This offer is contingent upon your ability to provide the proper
documentation to establish your identity and eligibility for employment required
under the Immigration Reform & Control Act of 1986 and the satisfactory results
of requisite background/reference checks.


2. Our offer of employment is contingent upon your execution of XPO's standard
confidential information protection agreement (the "CIPA").


COMPENSATION


In exchange for services provided, you will receive the following compensation
package:


Base Salary: You will receive $16,346.15 on a biweekly basis, or $425,000
annually, subject to applicable taxes and withholdings.


Annual Incentive Bonus: The bonus structure is based on a target % of annual
base salary. The target incentive for you is 75% of your base salary. Your
annual incentive bonus will NOT be pro-rated for 2018.


Equity Awards: Subject to approval of the Compensation Committee of XPO's Board
of Directors (the “Committee”) or its Delegate, you will be granted a sign-on
award of 17,050 shares consisting of 100% Time-Based Restricted Stock Units
{RSUs), as soon as practicable after your start date. The RSU stock units will
vest in equal increments on the first six anniversaries of grant date, subject
to your continuing employment with XPO on such date. These RSU grants will be
subject to the terms and conditions of equity grant agreements in XPO's standard
form for comparable grants.


Long Term Equity: In addition, you will receive 1,900 shares as a pro-rated 2018
performance year grant consisting of 100% Time-Based Restricted Stock Units
(RSUs). This grant of RSU stock units will vest in equal increments 50% at
second anniversary of grant date and 50% at third anniversary of grant date,
subject to your continuing employment with XPO on such date. Any such award will
be contingent upon the approval of the Committee or its Delegate. As an at will
employee all incentive or compensation programs are subject to change in the
sole discretion of the Company.


Relocation Plan: You are eligible for XPO relocation benefits. Attached for your
reference is Relocation Benefits Summary. In the event that you voluntarily
leave XPO before you have completed 12 months of continuous employment you will
be required to repay 100% of the cost of the relocation. Greater than 12 months,
but less than 24 months of continuous employment, then we will dismiss 50% of
your relocation bonus. If you wish to participate in relocation benefits, please
complete the attached Relocation




--------------------------------------------------------------------------------




Repayment Agreement and Relocation Information Form and return them with your
signed offer of acceptance. If you have any questions about relocation benefits,
then please feel free to contact Ed Ashworth, our Global Mobility Manager, at
[XXXXXXXX] or [XXXXXXXX].


Paid Time Off (PTO): You will accrue 120 hours (15 Days) per year. Your PTO
accrual begins on your hire date. You will be eligible to use PTO after 90 days
of employment.


Additional information related to your employment at XPO Logistics is contained
In the XPO Logistics Employee Handbook.


BENEFITS: You become eligible for XPO health & wellness benefits on the 1st of
the month following your hire date (example: If you start on March 15th, your
benefits are effective on April 1st). You will have 30 days from the date of
hire to elect health & welfare benefits as this is considered a qualifying
event. The next the available time to elect benefits will be in the annual open
enrollment period- typically in November with a January 1 effective date.
Benefits eligibility is consistent with standard company policies and programs
for similarly situated employees as determined by the Company and and includes:
•
Medical

•
Dental

•
Vision

•
Short Term and Long-Term Disability

•
401(k) plan

•
Life Insurance and AD&D



XPO reserves the right to change policies and programs upon reasonable notice.
All compensation (base salary and bonus), benefits and perquisites offered to
you will be subject to applicable federal, state, local taxes and withholdings.


Your employment relationship with XPO will be on an "at will" basis. There is no
implied long-term contract and you and XPO are free to terminate your employment
for any or no reason, with or without cause. Neither this offer letter nor any
other written or verbal communications create a contract of employment or a
promise of long-term employment. “At will" employment permits XPO to change the
terms and conditions of employment at any time with or without notice, including
but not limited to termination, demotion, promotion, transfer, compensation,
benefits, duties, and location of work. While supervisors and managers have
certain hiring authority, no supervisor or manager of XPO has any authority to
alter the “at-will” relationship.


By accepting this offer, you confirm that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non­solicitation or
similar restrictions or covenants in favor of any prior employer or other party.


You further confirm that you have carefully reviewed your files (whether
computer files or hard copies, and whether on a personal e-mail account or a
business e-mail account) and have deleted, and not retained copies of, any files
prepared, generated or used during any prior employment that could contain
confidential information or trade secrets of your current or former employer.


You agree that you will not bring any such files onto the premises of XPO, or
use any such files in any way in connection with your duties at XPO.


You acknowledge that a violation of the foregoing representations and agreements
is grounds for immediate termination of employment for “cause”.






--------------------------------------------------------------------------------






We look forward to having you join our team. You will be an asset as we move
forward in the continued growth of the organization. Please confirm your
acceptance of this offer by signing and returning one copy of this offer and
your new hire paperwork, scan and email to [XXXXXXXX]. This offer of employment
is valid through April 27th, 2018, unless other arrangements are made. Please
don't hesitate to contact me if you have questions and/or points of
clarification.


Regards,




/s/ Meghan Henson 4/27/18
Meghan Henson, Chief Human Resources Officer


/s/ Sarah JS Glickman
April 24th, 2018


